               Case 3:20-cr-03290-BAS Document 19 Filed 11/19/20 PageID.16 Page 1 of 1
               \..,c:l~t: ..:>.LU-l,1-u..:,L:-,u-01"\.::>     UU\..UI I lt:I IL .L..:>   rm::u   .L.LJ.LIILU       r-ctyt1LJ . .Ll.             rayt::   .LUI .L




      GUADALUPE VALENCIA, ESQ.
      California State Bar No. 197831
 211 I 05 West "F" Street, Third Floor ,                                                                                          FILED
 3 II San Diego, California 92101-6036
      Telephone (619)232-2588                                                                                                    NOV 19 2020
 4.
                                                                                                                   CLERK, U.S. DISTRICT OURT
                                                                                                                SOUTHERN DISTRICT       AUFOANIA
 5                                                                                                             BY                          DEPUTY


 6                                                  UNITED STATES DISTRICT COURT
 7
                                             SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
10                                                                                       Case No. 20-cr-03290-BAS
          UNITED STATES OF AMERICA,
11
                                   Plaintift~
12                                                                                       SUBSTITUTE OF ATTORNEY
                       V.
13
          ALEJANDRO ELIZALDE,
14
                                    Defendant.
15
16
17
                               The Defendant, ALEJANDRO ELIZALDE, hereby substitutes
18   11
          Guadalupe Valencia, Attorney at Law at 105 West F St., 3rd Floor, San Diego, CA
1911
      92101, as attorney of record in place and stead of attorney Keith Rutman, 501 West
2011                             ..
      Broadway, Ste. 1650, San Diego, CA 92101, (619)237-9072.
21 11                                             ii
2211 Dated:                 ll . I r -z0
23
                                                                                   Keith H.              Digitally signed by Keith H. Rutman
                                                                                                         ON: cn~Kelth H. Rutman, o, ou~Anomey
24                                                                                                       at Law,

          Dated: - - - - - - -                                                     Rutman                emait~krutman@krutmanlaw.com, c~Us
                                                                                                         Date: 2020.11.17 14:37,07 .OS'00'


25                                                                                KEITH RUTMAN
26
                      Above Substitution accepted.
27
28 II Dated: November 17, 2020                                                  _s/ Guadalupe Vi:ilencia _ _ __
                                                                                GUADALUPE VALENCIA
               ~0'VVt,• ~lr,,;l.                                       Ji/t'i/uzgubstitu;ed Attorney for ELIZALDE
           6                                                       1
               U f-.-/1 rt3D H/r6(1 S71<.A:1to :TUD{:(E
                 A- I 1     , <; /T ,._ I    .;...../   /'-:;77   D [) ,4-fe.,{J
